DETAILED ACTION

Claim Status
Claims 1-2, 4-6, 8-21 is/are pending.
Claims 1-2, 4-6, 8-21 is/are rejected.
Claims 3, 7 is/are cancelled in the Claim Amendments filed 03/23/2022.
Claims 19-21 is/are added in the Claim Amendments filed 03/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 01/21/2022 have been withdrawn in view of the Claim Amendments filed 03/23/2022.

Claim 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 19 is vague and indefinite because it is unclear whether the phrase “less than 10 wt.% of organic biomaterial filler inclusive of starch” limits the total amount of biomaterial filler in the composition, or whether the phrase only limits the amount of starch-type filler.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 8-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-19 of U.S. Patent No. 11,286,405 (MERRILL ET AL),
 	in view of SUWA ET AL (US 2011/0287206),
	and in view of KIUCHI ET AL (US 2011/0118395).
 	U.S. Patent No. 11,286,405 claims a release film layer formed from a composition comprising at least 50% polylactic acid polymer and a release agent comprising a copolymer comprising a first moiety comprising a C12-C30 alkyl group and a miscible second moiety miscible in the release layer as recited in present application claims 1-2, 9 (e.g., random copolymer as recited in present application claim 4; copolymer as recited in present application 5), wherein the release layer contains the release agent copolymer in amounts as recited in present application claim 6 and contains the first moieties in amounts as recited in present application claim 8.  Multilayer films containing the claimed release film layer can be made by sequential melt extrusion and oriented as recited in present application claims 10, 14-17.  The release layer has adhesion characteristics as recited in present application claims 11-13. Organic biomaterial fillers are not required as recited in present application claim 19.  The release film layer is a component in adhesive articles (e.g., for pressure sensitive adhesives) as recited in present application claims 20-21. Features not explicitly claimed are well known in the art.
	 SUWA ET AL ‘206 discloses that it is well known in the art to use commercially available polylactic acid resins (e.g., LACEA H440) as a major component in polylactic acid-based release layers. (paragraph 0084, etc.)
	KIUCHI ET AL ‘395 provides evidence that it is well known in the art that LACEA H-440 (and LECEA H-400) are crystallizable polylactic acid resins. (paragraph 0022, etc.)
Regarding claims 1-2, 4-6, 8-17, 19-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known commercially available crystallizable (i.e., semicrystalline) polylactic acid resins as suggested by SUWA ET AL ‘206 as the polylactic acid polymer in the release layer claimed in U.S. Patent No. 11,286,405 in order to provide good heat resistance and/or mechanical properties (since greater crystallinity generally results in better heat resistance and/or strength and/or dimensional stability, etc.).
Regarding claim 18, it is well known in the art to cool or chill (e.g., via a wheel or roll or drum) or quench polylactic acid-based films after melt extrusion.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on YAMAMOTO ET AL (US 2011/0201728) in the previous Office Action mailed 01/21/2022 have been withdrawn in view of the Claim Amendments filed 03/23/2022.

*   *   *
		 
Claims 1, 3-4, 6, 8-10, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• SUWA ET AL (US 2011/0287206),
 		or
	• SUWA ET AL (US 2015/0329685),
	in view of HALE (US 2005/0154114),
 	and in view of Applicant’s Admissions,
	and in view of YAMAMURA ET AL (US 2009/0169844),
 	and in view of KIUCHI ET AL (US 2011/0118395).
  	SUWA ET AL ‘206 and SUWA ET AL ‘685 disclose films formed from a polylactic acid-containing composition comprising:
(a) 50-99 wt% of polylactic acid (PLA) (e.g., a L-lactic acid homopolymer; a D-lactic acid homopolymer; LACEA H440; etc.)

(b) 1-50 wt% of a (meth)acrylate-silicone copolymer comprising: 

(i) a silicone component;

(ii) a (meth)acrylic component derived from:

(1) a methyl (meth)acrylate exhibiting an affinity to the polylactic acid composition

(2) one or more additional monomers, such as: 

• C2-C14 alkyl (meth)acrylate of Formula (II) (corresponding to the recited “first moiety”);  

• other optional monomers (corresponding to the recited “second moiety”) -- e.g., (meth)acrylic acid, ethylene, vinyl acetate, etc.; ethylene; vinyl acetate; etc.);


wherein the (meth)acrylate-silicone copolymer is at least partially compatibilized with the polylactic acid.  Organic fillers are not required. The composition can be processed by conventional methods (e.g., via melt extrusion and/or blow molding) to form films (e.g., biaxially oriented films, etc.) and can be applied to a pre-formed polylactic acid film to form multilayer articles.  The polymer composition can be used to form a release layer on a pre-formed base layer (e.g., a polylactic acid film), wherein the release layer containing a mixture of polylactic acid and (meth)acrylate-silicone copolymer has a peel force which is 60% or less of a polylactic acid-only film. (SUWA ET AL ‘206, entire document, e.g., paragraph 0007, 0028-0029, 0034-0035, 0042, 0045, 0057, 0059, 0066, 0073, 0075-0076, 0078-0082, 0091; etc.) (see corresponding portions of SUWA ET AL ‘685) However, the reference does not specifically discuss the miscibility of specific units in the composition or the crystallinity of the PLA resin.
	HALE ‘114 discloses that it is well known in the art that it is desirable or advantageous for at least a portion of a polymeric compatibilizer to be miscible in at least one component of a multi-component polymer composition.  (paragraph 0090-0092, 0096-0097, etc.)
 	Applicant admits that units derived from C1-C10 (meth)acrylic acids or esters thereof, vinyl acetate, and ethylene vinyl acetate are miscible in polylactic acid-containing compositions.
 	YAMAMURA ET AL ‘844 discloses that it is well known in the art that (meth)acrylate copolymers containing long-chain alkyl groups (e.g., C12 or more) provide useful release properties. (paragraph 0128-0130, etc.)
	KIUCHI ET AL ‘395 provides evidence that it is well known in the art that LACEA H-440 (and LECEA H-400) are crystallizable polylactic acid resins. (paragraph 0022, etc.)

 	Regarding claims 1, 3-4, 6, 9-10, 12, 14-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one one or more additional (meth)acrylate comonomers containing higher alkyl groups (e.g., C12-C14 alkyl) (corresponding to the recited “first moiety”) into the (meth)acrylate-silicone copolymers of SUWA ET AL ‘206 in order to provide enhanced release properties as suggested by YAMAMURA ET AL ‘844.
	Further regarding claim 1, one of ordinary skill in the art would have incorporated one or more additional comonomers (e.g., (meth)acrylic acid; C1-C7 alkyl (meth)acrylate; vinyl acetate; ethylene; etc.) (corresponding to the recited “second moiety”) known to exhibit a good degree of compatibility and affinity with one or more components of the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 in order to ensure good compatibility between the (meth)acrylate-silicone copolymers and other polymeric components as suggested by HALE ‘114, in view of Applicant’s admission that such monomers  (e.g., (meth)acrylic acid; C1-C7 alkyl (meth)acrylate; vinyl acetate; ethylene vinyl acetate; etc.) are miscible in polylactic acid-containing compositions.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized known commercially available crystallizable (i.e., semicrystalline) polylactic acid resins (e.g., LACEA H440, as evidenced by KIUCHI ET AL ‘395) as the polylactic acid polymer in the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 order to provide good heat resistance and/or mechanical properties (since greater crystallinity generally results in better heat resistance and/or strength and/or dimensional stability, etc.).
	Regarding claim 8, one of ordinary skill in the art would have selected the amount of higher alkyl group (meth)acrylate units in the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 based on the particular adhesion and release properties required for specific end-uses.
	Regarding claim 13, one of ordinary skill in the art would have selected the amount of (meth)acrylate-silicone copolymer in the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 in order to provide the relative peel factor necessary to allow for optimal winding, rewinding, and/or handling characteristics of an adhesive roll for specific applications.
	Regarding claims 17-18, one of ordinary skill in the art would have used conventional thermoplastic film-forming methods (e.g., melt extrusion onto cooled rollers or drums; bubble blowing, etc.) to form the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 into well-known and/or common biodegradable polymer products (e.g., films, containers, etc.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• SUWA ET AL (US 2011/0287206), or • SUWA ET AL (US 2015/0329685), in view of HALE (US 2005/0154114), and in view of Applicant’s Admissions, and in view of YAMAMURA ET AL (US 2009/0169844), and in view of KIUCHI ET AL (US 2011/0118395),
	 	as applied to claim 10 above,
	and further in view of PAOLILLI ET AL (US 2011/0076511),
 	and further in view of ARITAKE ET AL (2006/0177674).
	PAOLILLI ET AL ‘511 provides evidence that amorphous polylactic acid typically has better adhesion characteristics compared to substantially crystalline polylactic acid. (paragraph 0019, etc.)
	ARITAKE ET AL ‘674 discloses that it is well known in the art that the presence of significant amounts of amorphous polylactic acid increases the adhesion characteristics of polylactic acid films while the presence of a majority of crystalline polylactic acid leads to relatively poor adhesion characteristics. (paragraph 0033-0034, etc.)
 	Regarding claim 11, since: (i) newly extruded and cooled unoriented polylactic acid films are typically amorphous; (ii) film orientation typically results in increased crystallization of a polymer film; and (iii) crystalline polylactic acid often exhibit poorer adhesion compared to amorphous polylactic acid as evidenced by PAOLILLI ET AL ‘511 and ARITAKE ET AL ‘674; the Examiner has reason to believe that oriented (i.e., crystallized or partially crystallized) films made from the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 would typically exhibit lower adhesion compared to the unoriented (i.e., amorphous) films made from the same polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 as recited in claim 11, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  

*   *   *

Claims 1-2, 4, 8-9, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• JP 2007-099952 (FUKUDA-JP ‘952),
	in view of Applicant’s Admissions,
	and in view of KIUCHI ET AL (US 2011/0118395).
 	FUKUDA-JP ‘952 discloses a polylactic acid-based film or film layer comprising a composition containing:
(a) 30-70 wt% polylactic acid (PLA) resin with high L-lactide content, preferably with L-unit/D-unit ratios of 100/0 to 80/20 (e.g., LACEA H-400);

(b) 70-30 wt% acrylic block copolymer, derived from:

(i) C5-C20 alkyl (meth)acrylate (e.g., dodecyl (meth)acrylate, tridecyl (meth)acrylate, stearyl (i.e., octadecyl) (meth)acrylate; etc.) (corresponding to the recited “first moiety”);

(ii) additional monomers (e.g., C1-C4 (meth)acrylate; (meth)acrylic acid; etc.) (corresponding to the recited “second moiety”).

The composition can be formed using melt extrusion and can be used to form a film layer which is laminated to another biodegradable film layer.  Organic fillers are not required. (entire document, e.g., paragraph 0006-0007, 0012, 0015-0017, 0022, 0025, 0030, etc.)  However, the reference does not specifically discuss the miscibility of specific units in the composition or the crystallinity of the PLA resin.
 	Applicant admits that units derived from C1-C10 (meth)acrylic acids or esters thereof, vinyl acetate, and ethylene vinyl acetate are miscible in polylactic acid-containing compositions.
	KIUCHI ET AL ‘395 provides evidence that it is well known in the art that LACEA H-440 (and LECEA H-400) are crystallizable polylactic acid resins. (paragraph 0022, etc.)
	Regarding claims 1-2, 4, 9, 14-15, 17, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more monomers containing higher alkyl groups (e.g., C12-C18 alkyl) (corresponding to the recited “first moiety”) as the primary component in the acrylic block copolymers of FUKUDA-JP ‘952 in order to tailor the elastic and/or flexibility of the FUKUDA-JP ‘952 films for specific applications (since longer alkyl chains typically result in softer, more flexible polymers).
	Further regarding claim 1, one of ordinary skill in the art would have incorporated one or more additional comonomers (e.g., (meth)acrylic acid; C1-C7 alkyl (meth)acrylate; etc.) (corresponding to the recited “second moiety”) known to exhibit a good degree of compatibility and affinity with one or more components of the polylactic acid-containing composition of FUKUDA-JP ‘952 in order to ensure good compatibility between the acrylic block copolymer and the PLA resin of the FUKUDA-JP ‘952 compositions, in view of Applicant’s admission that such monomers  (e.g., (meth)acrylic acid; C1-C7 alkyl (meth)acrylate; vinyl acetate; ethylene vinyl acetate; etc.) are miscible in polylactic acid-containing compositions.
 	Further regarding claim 1, one of ordinary skill in the art would have utilized known commercially available crystallizable (i.e., semicrystalline) polylactic acid resins (e.g., LACEA H-400, as evidenced by KIUCHI ET AL ‘395) as the polylactic acid polymer in the polylactic acid-containing composition of FUKUDA-JP ‘952 order to provide good heat resistance and/or mechanical properties (since greater crystallinity generally results in better heat resistance and/or strength, etc.).
	Regarding claim 8, one of ordinary skill in the art would have selected the amount of higher alkyl group (meth)acrylate units in the polylactic acid-containing composition of FUKUDA-JP ‘952 based on the particular elastic or flexibility properties required for specific end-uses.
 	Regarding claims 15-16, one of ordinary skill in the art would have used known bio-based biodegradable resins (e.g., PLA resins) to form the other biodegradable layers in multilayer films containing film layers made from the polylactic acid-based composition of FUKUDA-JP ‘952 in order to minimize the use of petroleum-based materials and/or to maintain an effective degree of biodegradability for the product.
	Regarding claims 17-18, one of ordinary skill in the art would have used conventional thermoplastic film-forming methods (e.g., melt extrusion onto cooled rollers or drums; bubble blowing, etc.) to form the polylactic acid-containing composition of FUKUDA-JP ‘952 into well-known and/or common biodegradable polymer products (e.g., films, containers, etc.).

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 based on YAMAMOTO ET AL (US 2011/0201728) in the previous Office Action mailed 01/21/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 03/23/2022.

Applicant's arguments filed 03/23/2022 with respect to the rejections under 35 U.S.C. 103 based on SUWA ET AL (US 2011/0287206) or SUWA ET AL (US 2015/0329685) in the previous Office Action mailed 01/21/2022 have been fully considered but they are not persuasive.
(A) Applicant argues that SUWA ET AL ‘206 and SUWA ET AL ‘685 fail to disclose the recited copolymer because the (meth)acryl-silicone copolymers of the SUWA ET AL references fail to contain the recited second moiety.  However, the SUWA ET AL reference clearly teach that multiple additional comonomers (i.e., “more than one of these optional compounds may be used “) in the disclosed (meth)acryl-silicone copolymers.  Since the SUWA ET AL references list C2-14 (meth)acrylates as well as other comonomers (e.g., (meth)acrylic acid, vinyl acetate, ethylene, etc.) as possible additional comonomers, the SUWA ET AL references at least reasonably suggest copolymers containing two (or more) additional comonomers -- for example, a copolymer containing both a first additional comonomer (e.g., a C12-C14 (meth)acrylate, which corresponds to the recited “first moiety”) and a second additional comonomer (e.g., C1-C10 (meth)acrylates; (meth)acrylic acid; vinyl acetate; which correspond to the recited “second moiety”), and possibly a third additional comonomer (e.g., ethylene, which in combination with vinyl acetate results in ethylene vinyl acetate, which also corresponds to the recited “second moiety”), said additional comonomers being selected for the reasons suggested in YAMAMURA ET AL ‘844 (i.e., better release properties) and HALE ‘114 (i.e., desirable compatibility between components).  Furthermore: (1) the present claims use the open term “comprising” with respect to the composition of the copolymer; and (2) claim 8 only sets an upper limit on the amount of second moieties present in the composition; which allows for the presence of any other monomers (e.g., methyl methacrylate, etc.) in the recited copolymer as long as the recited first and second moieties are present in any non-zero amount. 
Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the presence (amount unspecified) of the recited first and second moieties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	JP 2010-189536 disclose compositions containing PLA resin and acrylic resins containing long chain alkyl groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 29, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787